Case 1:20-cv-02809-LAK Document 52-4 Filed 06/29/20 Page 1 of 2




            Exhibit 4
6/29/2020                                             Case 1:20-cv-02809-LAKCME-13-9575-BC-2-Brandon-Elsasser
                                                                              Document 52-4 Filed 06/29/20    - CME Group Page 2 of 2




                                                         NOTICE OF DISCIPLINARY ACTION
                                 #                       CME-13-9575-BC-2

                                 Effective Date          14 December 2017



                                 FILE NO.:

                                 CME 13-9575-BC

                                 NON-MEMBER:

                                 Brandon Elsasser

                                 CME RULE VIOLATION:

                                 Rule 534 (“Wash Trades Prohibited)

                                 No person shall place or accept buy and sell orders in the same product and expiration month,
                                 and, for a put or call option, the same strike price, where the person knows or reasonably should
                                 know that the purpose of the orders is to avoid taking a bona fide market position exposed to
                                 market risk (transactions commonly known or referred to as wash sales). Buy and sell orders for
                                 different accounts with common beneficial ownership that are entered with the intent to negate
                                 market risk or price competition shall also be deemed to violate the prohibition on wash trades.
                                 Additionally, no person shall knowingly execute or accommodate the execution of such orders by
                                 direct or indirect means.

                                 FINDINGS:

                                 Pursuant to an offer of settlement in which Brandon Elsasser neither admitted nor denied the rule
                                 violations upon which the penalty is based, on December 12, 2017, a Panel of the Chicago
                                 Mercantile Exchange Business Conduct Committee (“Panel”) found that in 2014 and 2015, Elsasser
                                 entered numerous matching buy and sell orders for Eurodollar futures trades on the Globex
                                 trading platform for an account with common beneficial ownership. During the period from June
                                 2014 through July 2015, Elsasser repeatedly entered opposing buy and sell orders for the same
                                 account with knowledge that the orders would match. This non-bona fide trading activity allowed
                                 his employer—a participant in the CME Interest Rate Market Maker Program for Eurodollar Pack
                                 and Bundle Futures (“Program”)—to unjustifiably earn monthly trading-fee credits under the
                                 Program based on the number of Eurodollar futures contracts they traded.

                                 The Panel concluded that this activity violated CME Rule 534.

                                 PENALTY:

                                 In accordance with the settlement offer, the Panel ordered Elsasser to pay a fine of $40,000, and
                                 to serve a suspension of 20 business days from accessing any CME Group Inc. trading floor and
                                 direct and indirect access to all electronic trading and clearing platforms owned or controlled by
                                 CME Group Inc., including CME Globex.

                                 EFFECTIVE DATE:

                                 December 14, 2017




https://www.cmegroup.com/notices/disciplinary/2017/12/cme-13-9575-bc-2-brandon-elsasser.html                                            1/1
